Whitfield, J.
— A petition for a writ of certiorari' alleges in effect that in. an action of assumpsit brought against the petitioners herein, the Civil Court of Record for Duval County rendered a judgment for the defendants .and that on writ of error taken’ to the Circuit Court, the judgment was reversed and .the cause remanded to the Civil Court of Record for further proceedings. A writ of certiorari is not a writ of right in all cases. See Harrison v. Frink, 75 Fla. 22, 77 South. Rep. 663; Benton v. State, 74 Fla. 30, 76 South. Rep. 314; Hunt v. City of Jacksonville, 34 Fla. 504, 16 South. Rep. 398; Ragland v. State, 55 Fla. 157, 46 South. Rep. 724; Edgerton v. Mayor Green Cove Springs, 18. Fla. 528; Dean v. Wilcoxon, 18 Fla. 531; Basnet v. City of Jacksonville, 18 Fla. 523; 6 Cyc. 748; 5 R. C. L. 254.
A judgment of the Circuit Court on writ of. error reversing a judgment of a lower court and remanding the cause to the lower court for further proveedings, is not a final adjudication of the cause; and the Supreme Court will not issue a writ of certiorari to such a judgment of the Circuit Court. See First National Bank v. Gibbs, decided at this term; 4 Standard Ency. Law & Pro. 892, 901
Writ denied.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.